.. ...

                                                                                           :


                                                                                 .. ..


                         OFFICE        OF THE ATTORNEY                                     GENERAL   OF TEXAS
                                                                               AUSTIN




.




    UnCnYY,,.,,r.r,n.,    ,Cv.._Cr^Y   C-*.C   ^   .-   .   --.....-..-..-..     --.-.--
         ~Th~.*llroaQRotkemat  Act of 1935 metqp 8 8y8tea
for thrpnymntpt annultieres pamfonrto aaployramof rdl-
rad8 ondm oatnln oanbltima. These wmdlti~ lacluddlal4
age,thirty       year8aerrloa,
                             m totalai& prmenant          Qiubilltloe.
rlie’ mosey rm gqf:ne theannuities        i&l&i ~8urabd under ttu~ aot
wa8 approprlatadout.o? the *Fremury. (49 Stat.96-n)
                The oarrlereTaxlagAct Qr 1935 lewtrd~
                                                    a        gadtated
a da e tu       00ta
                  . llr o d!llr ai lo a a la ~
                                             lIIOCW ta x o z x
                                                             8h slr
aploy~8 aad the acaq eolleot$Q
                             wei aoveradl&o ttk 2rueue~.
(49 wet* 974-977).
Lbla         Ted Reed, m     3


               1% la 0.w apinion thaf    the Lagl8laulre   ln68nuea   te
atithorfae   rnllfoeU8  to grrint fro0    pea068 *or &tua&ute trezu-
 portat1on to peMioll.u +xployeea ad amhua or their            idme,
uhrtker'the puwlon waa beinp, paid by~the wqloyor wader l
 private ~ptalon ly a tnrorm by t&e gotermmt        unQe a @meawn%
peyb~~~ayalmn to rldah both         the eil lqer  end amployoea oan-
              'Ph. laportaat   ocaait@rat f on, la our oplnioa, la the
 reletdoa;hlp    exi#b~nQ; betweanthe ocmpanisa mod        in 4rtlele
~&406 and OCRoi~thair       amp1aye.a.    Our aaawc+r ta your Wnqulry la
 aaoordia&      in t&o afflrarstfn+